          Case 19-20400       Doc 4     Filed 03/14/19      Entered 03/14/19 14:40:02            Page 1 of 2

                           United States Bankruptcy Court
                                  District of Connecticut
                                                                                            Filed and Entered
                                                                                                On Docket
                                                                                             March 14, 2019


In re:
         Donna J. Barnes                                                              Case Number: 19−20400 jjt
         Debtor*                                                                      Chapter: 11




                                     DEFICIENCY NOTICE AND
                   NOTICE OF DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY


           The above−referenced case was commenced on March 14, 2019 (hereafter, the "Petition Date") with the
following Petition Date Deficiencies indicated below:

             I.    DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION

           NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1004−1 and 1007−1, the documents indicated below
have not been filed with the Petition:

    Statement of Social Security Number (Official Form B121)

    List of Creditors/Creditors Not Uploaded

    Business Entity Petition: Documentation evidencing authority by authorized officer to file
    petition on behalf of the business.


            YOU ARE FURTHER NOTIFIED, failure to cure the above deficiencies within five (5) days of the
Petition Date shall result in the DISMISSAL of your case.


             II.   DOCUMENTS REQUIRED TO BE FILED WITH THE PETITION OR WITHIN
                   FOURTEEN DAYS OF THE PETITION

            NOTICE is hereby given that in accordance with the applicable provisions of 11 U.S.C. § 521, Federal
Rule of Bankruptcy Procedure 1007, and D. Conn. Bankr. L.R. 1007−1, the documents indicated below, and not filed
to date or incorrectly filed to date, must be filed with the Court within fourteen days of the Petition Date:

    Schedules A/B, C, D, E/F, G, H, I, J (Official Forms B106A/B−B106J2 for Individuals, Official Forms
    B206A/B−B206H for Non−Individuals, Schedule C is not required for Non−Individual debtor)

    Summary of your Assets and Liabilities and Certain Statistical Information (Official Form B106Sum for
    Individuals, Official Form B206Sum for Non−Individuals)

    Statement of Financial Affairs (Official Form B107 for Individuals, Official Form B207 for Non−Individuals)

    Attorney's Disclosure of Compensation (Directors Form B2030)

    Credit Counseling Certificate (See 11 U.S.C. § 521 (b)(1)), Motion for Determination of Exigent Circumstances
    (See § 109(h)(3)), or Motion for Exemption from Credit Counseling (See § 109(h)(4)). See Bankruptcy Rules
    1007(b)and (c).
         Case 19-20400            Doc 4       Filed 03/14/19          Entered 03/14/19 14:40:02       Page 2 of 2

    Declaration about Debtor's Schedules (Offical Form B106dec for Individuals, Form B206dec for
    Non−Individuals)

    Bankruptcy Petition Preparers Notice, Declaration and Signature (Official Form B119)

    Chapter 11 Statement of your Current Monthly Income (Chapter 11 Individuals only) (Official Form B122B)

    List of Creditors who have the 20 Largest Claims against you and are not Insiders (Official form B104 for
    individuals, Form B204 for Non−Individuals)

    List of Equity Security Holders

    Statement of Corporate Ownership (Corporations Only)

    Corporate Resolution (Corporations Only)

    Other


             III.    DISMISSAL OF CASE FOR FAILURE TO CURE DEFICIENCY / DEFICIENCIES

            YOU ARE HEREBY NOTIFIED failure to timely cure the defiencies noted in Section I and/or Section II
            shall result in the DISMISSAL of your case.

            NOTE: Moving parties without an attorney have an additional three (3) days to cure the deficiencies.

           YOU ARE FURTHER NOTIFIED that if you filed an Application to Pay the Filing Fee in Installments,
and you fail to pay the full filing fee by the final installment due date or any due date extended beyond the final
installment due date, in accordance with Federal Rules of Bankruptcy Procedure 1006(b), shall result in DISMISSAL
of your case.

Official Bankruptcy Forms are available on our website www.ctb.uscourts.gov




Dated: March 14, 2019                                                                        BY THE COURT



                                                                                              Myrna Atwater
                                                                                              Clerk of Court


United States Bankruptcy Court                                                      Tel. (860) 240−3675
District of Connecticut                                                             VCIS* (866) 222−8029
450 Main Street, 7th Floor                                                          * Voice Case Information System
Hartford, CT 06103                                                                  http://www.ctb.uscourts.gov
                                                                                    Form 119 − ts
*For the purposes of this notice, "Debtor" means "Debtors" where applicable.
